

Exhibit 10.3
Execution Version
PLEDGE AMENDMENT
September 14, 2020
Reference is hereby made to the Pledge Agreement, dated as of May 8, 2020 (as
amended by that certain Pledge Amendment, dated as of May 22, 2020, that certain
Pledge Supplement No. 1, dated as of June 15, 2020, and that certain Pledge
Amendment, dated as of June 15, 2020, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
by and among Service Properties Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the undersigned
Pledgor and the other Subsidiaries of the Borrower from time to time party
thereto as Pledgors, and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), whereby the undersigned has pledged certain capital stock, membership
interests and partnership interests, as applicable, of certain of its
Subsidiaries as collateral to the Administrative Agent, for the ratable benefit
of the Lenders, as more fully described in the Pledge Agreement. This Amendment
is a “Pledge Amendment” as defined in the Pledge Agreement and is, together with
the acknowledgments, certificates, and Transfer Powers delivered herewith,
subject in all respects to the terms and provisions of the Pledge Agreement.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Pledge Agreement.
By its execution below, the undersigned hereby agrees that (i) this Amendment
may be attached to the Pledge Agreement and that the Pledged Collateral listed
on Schedule I hereto shall be and become part of the Pledged Collateral referred
to in the Pledge Agreement and shall secure all Obligations in accordance with
the terms of the Pledge Agreement and (ii) the limited liability company listed
on Schedule I hereto shall be deemed to be a Pledged Subsidiary for all purposes
of the Pledge Agreement.
By its execution below, the undersigned represents and warrants that it has full
power and authority to execute this Pledge Amendment and that the
representations and warranties contained in Section 6 of the Pledge Agreement
are true and correct in all respects as of the date hereof and after taking into
account the pledge of the additional Pledged Collateral relating hereto. The
Pledge Agreement, as amended and modified hereby, remains in full force and
effect and is hereby ratified and confirmed.
[The remainder of this page is intentionally blank.]





--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the Pledgor has duly executed and delivered this Pledge
Amendment to the Pledge Agreement as of this 14th day of September, 2020.


Banner NewCo LLC, as a Pledgor


By:    /s/ Brian E. Donley    
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer




    Signature Page to Pledge Amendment




--------------------------------------------------------------------------------



Schedule I
to
Pledge Amendment
PLEDGED SUBSIDIARIES

PledgorPledged SubsidiaryCertificate No.No. of Shares / Units Owned
Percentage of Ownership




Banner NewCo LLCSVCN 1 LLC1N/A100%







--------------------------------------------------------------------------------



ACKNOWLEDGMENT
TO
PLEDGE AMENDMENT
September 14, 2020
The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
Amendment together with a copy of the Pledge Agreement, agrees promptly to note
on its books the security interests granted under such Pledge Agreement, agrees
that after the occurrence and during the continuance of an Event of Default it
will comply with instructions originated by the Administrative Agent without
further consent by the Pledgor and waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Collateral in the name of the Administrative Agent
or its nominee or the exercise of voting rights by the Administrative Agent or
its nominee.
[Signature pages follow.]





--------------------------------------------------------------------------------



SVCN 1 LLC


By:    /s/ Brian E. Donley    
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer


    Signature Page to Acknowledgment to Pledge Amendment

